Citation Nr: 1418166	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  10-45 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for lymph leak (claimed as lymphatic system leakage due to kidney surgery).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from June 1975 to December 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

Following the certification of the appeal to the Board, additional VA treatment records dated from February 2010 to August 2013 were added to the claims file, but are not pertinent to the claim on appeal.  See 38 C.F.R. § 20.1304(c) (2013).  

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" and Veterans Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence. 


FINDING OF FACT

While the Veteran's radical left nephrectomy, performed at a VA facility on August 13, 2009, resulted in complications including lymph leak and left renal fossa abscess, such complications were not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing such treatment, and were not an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C. § 1151 for lymph leak have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.361, 17.32 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Under 38 U.S.C.A. § 1151, compensation is awarded for a qualifying additional disability or death in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability if (1) the disability or death was not the result of the veteran's willful misconduct, (2) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under the law administered by the Secretary, and (3) the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care and has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

Such disability or death need not be "directly" caused by the "actual" medical care provided by VA personnel; however, section 1151 does not extend to the "remote consequences" of VA medical treatment.  See Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013) (additional disability was caused by VA medical treatment where injury was due to improperly installed restroom grab bar, as equipment specifically designed to assist the disabled are a necessary component of the health care services VA provides).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.

In determining whether compensation is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt is afforded the claimant.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis

As reflected in statements made in July 2009, September 2009, May 2010, August 2010, and November 2010, the Veteran asserts that, during kidney surgery at a VA facility on April 13, 2009, his lymphatic system was cut, which caused a leakage of lymphatic fluid.  He asserts that, as a result of the complication, he lost 13 weeks of work, rather than the estimated four weeks, and that a drain was installed after the surgery to remove the fluid, but that the fluid became infected so that he developed sepsis, requiring a one-week hospital stay.  He also asserts that a computed tomography (CT) scan revealed that his lymphatic system was still leaking, and that there was still fluid in his abdominal cavity that caused extreme pain whenever he took a deep breath.  He further asserts that his doctor told him that there had only been nine instances of such trauma to the lymphatic system ever reported.

The Veteran essentially argues that the cut to his lymphatic system, which caused the leakage, was the result of VA negligence or was an unforeseeable event in the surgery, and that, as a result, he has additional disability involving fluid in the abdominal cavity.  He further asserts that he was never informed of the possibility of trauma to his lymphatic system prior to his kidney surgery, and that, as a result of the ordeal, he suffers short-term memory loss.  

VA treatment records reflect that on April 13, 2009, the Veteran underwent a left radical nephrectomy and peripheral lymph nodes dissection, following a diagnosis of left renal cell carcinoma.  The record contains a form of "Consent for Treatment/Procedure," dated April 13, 2009, prior to the Veteran's surgery.  The form names the recommended treatment/procedures as "partial nephrectomy for cancer," "radical nephrectomy for cancer," and "retroperitoneal lymphadenectomy (open)."  The form describes the procedures and lists known risks including "[i]nfection," "[i]njury to pleura may require temporary chest tube," "[i]njury to adjacent organs," and "[l]eak from lymph ducts leading to a lymph cyst (an abnormal sac of lymph fluid), which might require surgical repair."  The Veteran was discharged as stable on April 20.

VA hospital records dated from May 5 to May 21, 2009, reflect that the Veteran was readmitted after having shortness of breath, orthopnea, and dyspnea.  Following CT scan, he was found to have had a left renal fossa fluid collection, diagnosed as retroperitoneal chylous effusion.  The Veteran underwent thoracentesis, thoracostomy, and drain procedures for several days, and was then noted not to have had further issues with dyspnea or shortness of breath for the rest of his stay.  He was discharged in stable condition with instructions including drain flushes with 10 cubic centimeters of saline twice a day, and it was noted that he would be called twice daily for drain output and would return in one week.  

Private hospital records reflect that, on May 25, the Veteran arrived at the hospital by ambulance with complaints of abdominal pain, flank pain and fever.  Abdominal CT scan revealed a percutaneous drainage catheter within a fluid collection in the left renal fossa.  He was diagnosed as having left-sided abscess where nephrostomy tube was in place and nephrectomy was done.  On May 30, a second drainage catheter was placed to improve drainage of infection for left flank abscess status post nephrectomy, and there was noted to be slight improvement in the laterally located fluid collection.  It was noted that the Veteran most likely had lymphatic fluid collection due to a chyle leak.  On discharge, he was diagnosed with septic shock, left renal fossa abscess growing group A strep and MRSA, and chylous leak post nephrectomy.  It was noted that it would be of benefit to the Veteran to be transferred to VA for possible surgical procedure to stop the chylous fluid leakage to prevent further infection, and it was explained to him that he could not previously have been transferred secondary to unstable blood pressure and septic shock, which had resolved.  

VA hospital records reflect that the Veteran presented on June 4, 2009, after recently being diagnosed with a new left chylous pleural effusion and retroperitoneal fluid collection of his left renal fossa, that a persistent retroperitoneal fluid collection was revealed on CT scan, and that he was transferred to VA for further work-up of his sepsis.  His admitting diagnosis was possible sepsis and retroperitoneal fluid collection.  He was discharged on June 6.

A July 17, 2009, VA CT scan of the abdomen showed an ill-defined, roughly 6 by 4 centimeter fluid collection of the left renal fossa/surgical bed that possibly represented postoperative abscess, sroma/hematoma, or chylo-retroperitoneum.

An August 2009 magnetic resonance imaging (MRI) of the brain was performed after the Veteran reported feeling fuzzy and lightheaded.  The assessment included mild cerebral atrophy and microvascular disease.  

An October 2009 VA CT scan revealed no evidence of adrenal mass or free fluid of the upper abdomen.  

December 2009 VA treatment notes reflect that a September 2009 CT scan of the abdomen was essentially negative, that the Veteran's course after kidney surgery had been complicated with fluid collection in the bed of the left kidney area that required drainage as well as intravenous antibiotic therapy, but that he had subsequently recovered and that there was no further significant problem related to surgical intervention in April 2009.  A June 2010 VA treatment note further reflects that there had been no significant problem related to his April 2009 surgery.  

On February 2010 examination, a VA examiner reviewed the record, noting the Veteran's April 2009 surgery, subsequent chyle leak, and follow-up treatment.  The examiner found that there were no residuals of the kidney neoplasm and no residuals from the treatment of such.  The examiner added that there were no other significant findings.  It was noted that the Veteran reported current memory loss and lack of stamina due to post left nephrectomy chyle leak, but that he currently had no drainage problems and no leakage any more.  The physician concluded that the VA left radical nephrectomy and node dissection of April 13, 2009, did not cause additional disability through negligence, lack of proper sill, error in judgment, or similar instance of fault.  The physician stated that the operation of left radical nephrectomy with radical node dissection was the standard treatment of kidney cancer, and that chyle leakage is mostly due to the nature of the surgical procedure of radical lymph node dissection.

The Veteran also submitted a medical journal article regarding lymph node dissection in patients with kidney cancer.  

In his November 2010 substantive appeal, the Veteran asserted that he was subjected to numerous X-rays to ensure that his chest had not filled back up with fluid.  He asserted that, since that time, he had had problems with short-term memory, and dementia-like episodes or foggy head, and that testing results had shown "shrinkage" of the brain.  He also asserted that the X-ray exposure may have contributed to his brain shrinkage, dementia-like episodes, and memory problems.  

Considering the pertinent evidence, the Veteran's claim must be denied. 

Initially, it is unclear whether the Veteran has had any additional disability, including lymph leak, since the time of his June 31, 2009 claim for benefits.  While a July 17, 2009, VA CT scan of the abdomen showed an ill-defined, roughly 6 by 4 centimeter fluid collection of the left renal fossa/surgical bed, this problem was medically addressed and follow-up CT scans in September 2009 and October 2009 were negative, showing no evidence of adrenal mass or free fluid in the Veteran's upper abdomen.  Subsequent VA treatment records reflect that the Veteran has not experienced any significant problems related to his April 2009 surgery, and the February 2010 VA examination reflects that there were no residuals of the kidney neoplasm and its treatment or any other significant findings, and that the Veteran currently had no drainage problems or leakage any more.  

However, assuming the Veteran has had the additional disability of lymph leak, left renal fossa abscess, and any other complications as the result of VA treatment, specifically his April 13, 2009, radical nephrectomy, the record does not reflect that such disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing such treatment or an event not reasonably foreseeable.

While the record reflects that the Veteran's April 13, 2009, surgery resulted in complications such as lymph leak and left renal fossa infection, the evidence does not reflect that, in providing the April 13, 2009, surgery, or any other VA treatment, VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  While the Veteran has alleged that VA was negligent, he has not provided any medical opinion which supports his contention.  As such, the only competent and probative opinion addressing this question is that of the February 2010 VA examining physician, which was that the VA left radical nephrectomy and node dissection of April 13, 2009, did not cause additional disability through negligence, lack of proper sill, error in judgment, or similar instance of fault, as radical node dissection was the standard treatment of kidney cancer, and chyle leakage is mostly due to the nature of the surgical procedure of radical lymph node dissection.  The Board finds this opinion to be highly probative.  The physician had appropriate medical expertise and reviewed and discussed the record thoroughly, including the April 2013 surgical records and subsequent treatment records relating to the lymph leak and surgical complications.  There is no competent and probative opinion suggesting that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, and none has been identified by the Veteran or his representative.  

Also, the evidence does not demonstrate that VA furnished any medical or surgical treatment, to specifically include the April 13, 2009, kidney surgery, without the Veteran's informed consent.  On the contrary, the Veteran signed a consent form specifically addressing the known risks of "[i]nfection," "[i]njury to pleura may require temporary chest tube," "[i]njury to adjacent organs," and "[l]eak from lymph ducts leading to a lymph cyst (an abnormal sac of lymph fluid), which might require surgical repair."  This document explained the reasonably foreseeable associated risks, complications or side effects of the Veteran's radical nephrectomy and peripheral lymph nodes dissection.  See 38 C.F.R. § 17.32(c).  Moreover, given the Veteran's own written statements and arguments discussing his surgery complications, including his lymph leak, the Board finds that such explanation in the consent form was in language understandable to the Veteran.  Id.  Thus, in this case, VA substantially complied with the requirements of 38 C.F.R. § 17.32, and that the Veteran gave informed consent prior to his April 13, 2009, surgery for purposes of 38 U.S.C. § 1151.

Furthermore, while the Veteran's April 13, 2009, surgery resulted in complications such as chyle or lymph leak and left renal fossa infection, such complications were events that a reasonable health care provider would have considered to be an ordinary risk of the treatment provided.  The Board acknowledges the Veteran's contentions that his doctor told him that there had only been nine instances of such trauma to the lymphatic system ever reported.  However, he has submitted no such opinion from his doctor supporting this assertion, or any other competent evidence indicating that any complication of his surgery was extraordinarily rare or an event not reasonably foreseeable.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the Veteran may report what his doctor allegedly told him.  However, in such cases, the Board is within its province to weigh that testimony and to weigh the evidence of record.  Additionally, when evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one piece of evidence over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).    

Here, the Veteran has reported being told something by his doctor, but the doctor has not advanced any such statement.  VA obtained a medical opinion to investigate the Veteran's allegation that his post-surgery residuals were rare, but the VA examiner in February 2010 explained why they were not.

As such, to the extent the Veteran's comments are found to be as competent and credible, the Board must still determine what evidence is the most probative evidence.  Here, the Board finds the VA examiner's opinion to be highly probative, that the Veteran's chyle leakage was related to the nature of the surgical procedure of radical lymph node dissection, as the opinion was based on medical experience and research.  To the extent that the examiner's opinion tends to contradict the Veteran's assertions, the Board affords greater weight to the examiner's statements.  

Moreover, it appears that such complications were the type of risks that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32; the consent form signed by the Veteran indicates that VA did, in fact, reasonably disclose the risks of such complications.  The fact that the Veteran signed a consent form explaining possible complications of his surgery, alone, does not necessarily mean that his complications, including lymph leak, were reasonably foreseeable.  See Schertz v. Shinseki, 26 Vet. App. 362, 368-369 (2013).  However, the form included the specific risks of "infection" for each surgery and "[l]eak from lymph ducts leading to a lymph cyst (an abnormal sac of lymph fluid), which might require surgical repair" for retroperitoneal lymphadenectomy, and only 18 such risks were listed for radical nephrectomy for cancer and 13 such risks were listed for retroperitoneal lymphadenectomy.  This, in addition to the VA physician's opinion, significantly undermines the Veteran's argument that such complication was not reasonably foreseeable for purposes of 38 C.F.R. § 3.361(d)(2). 

To the extent that the Veteran asserts that any condition including lymph leak was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing such treatment, or was an event not reasonably foreseeable, he is not competent to make such medical determinations.  Also, the Board would find such opinions to be outweighed by the evidence discussed above against such assertions, including the February 2010 opinion of the VA physician.

The Board notes the medical article submitted by the Veteran regarding lymph node dissection in patients with kidney cancer.  However, the article does not speak directly to the Veteran's specific case; rather, it generally suggests that the extent of lymph node dissection should be determined by the nature of a patient's disease.  The Board thus finds the article to be of minimal probative value in this case.

Finally, the Board acknowledges the Veteran's assertions that X-ray exposure due to the treatment for his surgery residuals may have caused "brain shrinkage," dementia-like episodes, and short-term memory problems.  However, while the August 2009 MRI showed mild cerebral atrophy, there is no indication, beyond the Veteran's bare assertions, that any of his claimed symptoms or cerebral atrophy is in any way related to X-rays or any other VA treatment.  The Veteran is not competent to make such a medical determination, and he has not identified any medical or other competent evidence supporting his assertions.  

The Board understands the Veteran's frustration that his operation did not go exactly as planned.  In his notice of disagreement, the Veteran indicated that his recovery time was supposed to be 4-6 weeks but lasted twelve weeks.  He also suggested that during the surgery his lymph duct was nicked causing a leak which eventually became infected and required treatment.  The Board does not disagree with any of the Veteran's assertions of what happened.  Unfortunately, VA regulations do not, as explained above, provide for a grant of benefits in this situation.  It is regrettable that the Veteran's recovery took longer than expected, and that the surgery was not complication free.  However, a nick of a nearby body part is simply not an unexpected consequence of a surgery, as explained in the consent form the Veteran signed, and it is not per se evidence of negligence or lack of care.  Similarly, a post-operation infection is not unexpected consequence of a surgery.  

Thus, the Board finds that the weight of the evidence is against the Veteran's claim.  Accordingly, compensation under 38 U.S.C. § 1151 for lymph leak must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in August 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA medical records, identified private medical records, and an article submitted by the Veteran have been obtained.  Also, the Veteran was provided a VA examination in connection with his claim in February 2010.  This examination and its associated report were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by a physician with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined. 

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Compensation under 38 U.S.C. § 1151 for lymph leak (claimed as lymphatic system leakage due to kidney surgery) is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


